DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments and arguments filed 03/31/2022 are acknowledged and have been fully considered. Claims 1, 3, 4 and 7-10 have been amended; claims 11-14 have been added; no claims have been canceled or withdrawn. Claims 1-14 are now pending and under consideration.
The previous objections to claims 1, 8 and 10 have been withdrawn, in light of the amendments to the claims.
The previous rejections of claims 1-10 under 35 U.S.C. 112(b) have been partially withdrawn, in light of the amendments to the claims. Remaining rejections neither sufficiently addressed by amendments nor arguments have been maintained and updated as necessary in view of the amendments to the claims.

Applicant's arguments on pages 7-8 of the remarks regarding the rejection of independent claim 1, as amended, under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0040829 to Braun have been fully considered, but they are not persuasive. Specifically, Applicant asserts on page 8 of the remarks that:

    PNG
    media_image1.png
    282
    638
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    217
    635
    media_image2.png
    Greyscale

The examiner respectfully disagrees. Firstly, in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., detection of features of each segment permitting association of the features with individual cylinders) are not recited in (or necessarily required by) the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As discussed in detail by the prior art rejection of claim 1 by the non-final Office Action mailed 12/24/2021, as well as by the instant Office Action, Brown teaches that an algebraic model function is derived based on a pressure oscillation signal corresponding to measurement of an air intake tract of a reference internal combustion engine during operation of the reference internal combustion engine, where the algebraic model function replicates a profile of respective reference lines of equal amplitudes of selected signal frequencies of the pressure oscillation signal in a manner dependent on a reference inlet valve stroke phase difference and a reference outlet valve stroke phase difference (as discussed by at least ¶ 0012-0013, 0027-0032, 0045, 0047-0050, 0055-0058, 0065, 0067, 0070-0073, 0075 & 0078-0080 of Brown). Therefore, Brown is understood to fully teach a method including “a) determining at least one model on a reference internal combustion engine, wherein the at least one model represents, for at least one operating point of the reference internal combustion engine, a relationship between a first pressure signal detected on the reference internal combustion engine as a function of the actual intake camshaft phase position and an actual exhaust camshaft phase position of the at least one operating point of the reference internal combustion engine,” as recited by amended independent claim 1, under a broadest reasonable interpretation. 
As also discussed in detail by the previous and current prior art rejections of claim 1, Brown teaches that dynamic pressure oscillations of an air intake tract of a production internal combustion engine are measured via a pressure oscillation signal from a production pressure sensor during operation of the production internal combustion engine at times including when a rotational position of an inlet camshaft 23 is definable as a first inlet camshaft angle and a rotational position of an outlet camshaft 33 is definable as a first outlet camshaft angle (as discussed by at least ¶ 0006-0016, 0027, 0036, 0045-0050, 0054, 0061, 0069 & 0074 of Brown). Therefore, Brown is understood to fully teach a method including “b) approaching the at least one operating point of the production internal combustion engine and sensing a second pressure signal at a first intake camshaft phase position and a first exhaust camshaft phase position at least during one operating cycle of the at least one cylinder,” as recited by amended independent claim 1, under a broadest reasonable interpretation.
As also discussed in detail by the previous and current prior art rejections of claim 1, Brown teaches that a signal frequency, of a plurality of signal frequencies, is selected from the pressure oscillation signal in relation to a midline and crankshaft phase angles corresponding to a crankshaft phase angle signal (as discussed by at least ¶ 0027, 0035, 0045-0050, 0053, 0060-0066 & 0069-0075 of Brown). Therefore, Brown is understood to fully teach a method including “c) processing the second pressure signal with a filtering for selection of at least one signal frequency of the second pressure signal so that the at least one signal frequency is representable as a curve of a pressure value over time,” as recited by amended independent claim 1, under a broadest reasonable interpretation.
As also discussed in detail by the previous and current prior art rejections of claim 1, the selected signal frequency in relation to the midline and the crankshaft phase angles in Brown is necessarily divided into segments by virtue of the relation of the selected signal frequency to the crankshaft phase angles. Therefore, Brown is understood to fully teach a method including “d) dividing the curve of the second pressure signal of the at least one operating cycle into a plurality of segments, wherein each segment comprises a time interval,” as recited by amended independent claim 1, under a broadest reasonable interpretation.
As also discussed in detail by the previous and current prior art rejections of claim 1, Brown teaches that an amplitude of the selected signal frequency is determined in relation to the midline and the crankshaft phase angles (as discussed by at least ¶ 0027, 0045-0050, 0053, 0058-0066 & 0069-0074 of Brown). Therefore, Brown is understood to fully teach a method including “e) determining at least one first feature of the second pressure signal in one of the segments, wherein the at least one first feature describes the second pressure signal at a point in time within the one of the segments,” as recited by amended independent claim 1, under a broadest reasonable interpretation.
Additionally, as discussed in detail by the previous and current prior art rejections of claim 1, Brown teaches that a common intersection point is determined between a determined line of equal amplitude (ascertained using the determined amplitude of the selected signal frequency) and a reference line of equal amplitude (ascertained via the algebraic model function), and an inlet valve stroke phase difference and an outlet valve stroke phase difference are determined (as discussed by at least ¶ 0027, 0032, 0047, 0056-0058, 0062-0068 & 0071, 0076-0077 of Brown). Therefore, Brown is understood to fully teach a method including “f) comparing the at least one first feature with a corresponding feature of the first pressure signal stored in the at least one model, and determining the actual intake camshaft phase position and the actual exhaust camshaft phase position,” as recited by amended independent claim 1, under a broadest reasonable interpretation.
Therefore, Brown is understood to fully teach each and every limitation of the method of independent claim 1, as amended, under a broadest reasonable interpretation. Thus, the rejection has been maintained and updated in order to sufficiently address the amendments to the claim.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:
Claim 1 recites “the segment” in line 24, which should be amended to instead recite --the actual intake camshaft phase position are determined
Claim 14 recites “a band pass filtering” in lines 2-3, which appears to be a misstating of --a band-pass filtering--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “control unit” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “an intake camshaft” in line 5. Claim 1 previously recites “an intake camshaft” in line 2. Specifically, it is unclear whether the “intake camshaft” in line 5 is intended to be the same as or different from the “intake camshaft” in line 2. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 1 has been amended to recite “the at least one operating point of the production internal combustion engine” in lines 15-16. Claim 1 previously recites “an operating point of the production internal combustion engine” in lines 7-8. Specifically, it is unclear whether the “at least one operating point” in line 15 is intended to be the same as or different from the “operating point” in line 7, and, in the former case when the “at least one operating point” refers to more than one operating point, it is unclear which of the more than one operating point is intended to correspond to the “operating point” in line 7. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claims 2-14 are dependent from claim 1, such that claims 2-14 also include the indefinite subject matter recited by claim 1, such that claims 2-14 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.

Claim 7 has been amended to recite “wherein the section comprises a section time interval in which the curve has at least a first value 50% of the normalized amplitude as a pressure value, wherein the section time interval is defined by a symmetric interval with respect to the normalized amplitude between the maximum and the adjacent minimum, wherein the section time interval comprises the curve of the second pressure signal between a second value 30% of the normalized amplitude of the pressure value and a third value 70% of the normalized amplitude of the pressure value” in lines 3-11; however, it is unclear whether what exactly is meant by each of the claim phrases “has at least a first value 50% of the normalized amplitude as a pressure value” and “between a second value 30% of the normalized amplitude of the pressure value and a third value 70% of the normalized amplitude of the pressure value,” as each of the claim phrases “has at least a first value 50% of the normalized amplitude as a pressure value” and “between a second value 30% of the normalized amplitude of the pressure value and a third value 70% of the normalized amplitude of the pressure value” is nonsensical.
Claim 8 is dependent from claim 7, such that claim 8 also includes the indefinite subject matter recited by claim 7, such that claim 8 is also rejected for at least the same reasons that claim 7 is rejected, as discussed in detail directly above with respect to claim 7.

Claim 8, like claim 7, also has been amended to recite “the first value 50% of the normalized amplitude” in lines 4-5, and it is again unclear what exactly is meant by “the first value 50% of the normalized amplitude” because “the first value 50% of the normalized amplitude” is nonsensical.

Claim 9 recites “wherein the at least one first feature determined in step e) comprises: at least the pressure value and the point in time of a maximum; the pressure value and the point in time of a minimum; an amplitude of the curve of the second pressure signal; a direction of the curve in the one of the segments; and/or a slope of the curve in a section of the one of the segments” in lines 1-7, and it is unclear whether “and/or” is intended to refer to all of “the pressure value and the point in time of a maximum,” “the pressure value and the point in time of a minimum,” “an amplitude of the curve of the second pressure signal,” “a direction of the curve in the segment,” and “a slope of the curve in a section of a segment” or whether “and/or” is merely intended to refer to “a direction of the curve in the segment” and “a slope of the curve in a section of a segment.”

Claim 10 has been amended to recite “the variable intake camshaft” in line 3 and “the variable exhaust camshaft” in line 4; however, the claim fails to previously introduce either of “a variable intake camshaft” and “a variable exhaust camshaft.” Claim 10 appears to be dependent from claim 1 by virtue of “a control unit that is adapted to perform the method according to claim 1” in the last line of claim 10; however, claim 1 differently previously introduces “an intake camshaft” in line 2 and “an exhaust camshaft” in line 3, and it is unclear whether the “variable intake camshaft” in line 3 of claim 10 is intended to be the same as or different from the “intake camshaft” in line 2 of claim 1 and whether the “variable exhaust camshaft” in line 4 of claim 10 is intended to be the same as or different from the “exhaust camshaft” in line 3 of claim 1, and, in the latter cases, it is unclear how the control unit of claim 10 would be adapted to perform the method according to claim 1 if the production internal combustion engine intended for use in combination with the method of claim 1 is a structurally different from the internal combustion engine of claim 10.
Claim 10 “the piston” in line 6, and claim 10 has been amended to recite “the at least one piston” in line 5, and it is unclear which, if any, of the “at least one piston” in line 5 is intended to correspond to the “piston” in line 6 in a case where the “at least one piston” in line 5 refers to more than one piston. Additionally, it is unclear what exactly is meant by “the at least one piston” in line 5 because claim 10 fails to previously introduce “at least one piston.” Thus, there also appears to be improper antecedent basis for the limitations in the claim.
Claim 10 appears to recite dependence from claim 1 by virtue of “a control unit that is adapted to perform the method according to claim 1” in the last line of claim 10; however, the method of claim 1 includes as process steps “a) determining at least one model on a reference internal combustion engine, wherein the at least one model represents, for at least one operating point of the reference internal combustion engine, a relationship between a first pressure signal detected on the reference internal combustion engine as a function of the actual intake camshaft phase position and an actual exhaust camshaft phase position of the at least one operating point of the reference internal combustion engine” in lines 9-14 and “b) approaching the at least one operating point of the production internal combustion engine and sensing a second pressure signal at a first intake camshaft phase position and a first exhaust camshaft phase position at least during one operating cycle of the at least one cylinder” in lines 15-18, and it is unclear how exactly a control unit of an internal combustion engine would perform both of steps “a)…” and “b)…,” given that step “a)…” corresponds to determination of a model on a “reference internal combustion engine,” whereas step “b)…” differently corresponds to operation of a “production internal combustion engine.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0040829 to Braun (hereinafter: “Braun”).
With respect to claim 1, Braun teaches a method for determining a combination of an actual intake camshaft phase position of an intake camshaft and an actual exhaust camshaft phase position of an exhaust camshaft of a production internal combustion engine that has at least one cylinder, wherein the method is performed in operation of the production internal combustion engine and the actual intake camshaft phase position of an intake camshaft and the actual exhaust camshaft phase position is determined in relation to an operating point of the production internal combustion engine, the method comprising: a) determining at least one model on a reference internal combustion engine, wherein the at least one model represents, for at least one operating point of the reference internal combustion engine, a relationship between a first pressure signal detected on the reference internal combustion engine as a function of the actual intake camshaft phase position and an actual exhaust camshaft phase position of the at least one operating point of the reference internal combustion engine (as discussed by at least ¶ 0012-0013, 0027-0032, 0045, 0047-0050, 0055-0058, 0065, 0067, 0070-0073, 0075 & 0078-0080, an algebraic model function is derived based on a pressure oscillation signal corresponding to measurement of an air intake tract of a reference internal combustion engine during operation of the reference internal combustion engine, where the algebraic model function replicates a profile of respective reference lines of equal amplitudes of selected signal frequencies of the pressure oscillation signal in a manner dependent on a reference inlet valve stroke phase difference and a reference outlet valve stroke phase difference); b) approaching the at least one operating point of the production internal combustion engine and sensing a second pressure signal at a first intake camshaft phase position and a first exhaust camshaft phase position at least during one operating cycle of the at least one cylinder (as discussed by at least ¶ 0006-0016, 0027, 0036, 0045-0050, 0054, 0061, 0069 & 0074, dynamic pressure oscillations of an air intake tract of a production internal combustion engine are measured via a pressure oscillation signal from a production pressure sensor during operation of the production internal combustion engine at times including when a rotational position of an inlet camshaft 23 is definable as a first inlet camshaft angle and a rotational position of an outlet camshaft 33 is definable as a first outlet camshaft angle); c) processing the second pressure signal with a filtering for selection of at least one signal frequency of the second pressure signal so that the at least one signal frequency is representable as a curve of a pressure value over time (as discussed by at least ¶ 0027, 0035, 0045-0050, 0053, 0060-0066 & 0069-0075, a signal frequency, of a plurality of signal frequencies, is selected from the pressure oscillation signal in relation to a midline and crankshaft phase angles corresponding to a crankshaft phase angle signal); d) dividing the curve of the second pressure signal of the at least one operating cycle into a plurality of segments, wherein each segment comprises a time interval (the selected signal frequency in relation to the midline and the crankshaft phase angles is necessarily divided into segments by virtue of the relation of the selected signal frequency to the crankshaft phase angles); e) determining at least one first feature of the second pressure signal in one of the segments, wherein the at least one first feature describes the second pressure signal at a point in time within the one of the segments (as discussed by at least ¶ 0027, 0045-0050, 0053, 0058-0066 & 0069-0074, an amplitude of the selected signal frequency is determined in relation to the midline and the crankshaft phase angles); and f) comparing the at least one first feature with a corresponding feature of the first pressure signal stored in the at least one model, and determining the actual intake camshaft phase position and the actual exhaust camshaft phase position [as discussed by at least ¶ 0027, 0032, 0047, 0056-0058, 0062-0068 & 0071, 0076-0077, a common intersection point is determined between a determined line of equal amplitude (ascertained using the determined amplitude of the selected signal frequency) and a reference line of equal amplitude (ascertained via the algebraic model function), and an inlet valve stroke phase difference and an outlet valve stroke phase difference are determined]. 

With respect to claim 2, Braun teaches the method according to claim 1, wherein the division of the curve in step d) takes place into rising segments in which the second pressure signal changes, starting from a low pressure value or a minimum of the second pressure signal to a high pressure value or a maximum of the second pressure signal, and falling segments in which the second pressure signal changes, starting from the high pressure value or the maximum to the low pressure value or the minimum (it is understood that each of the segments of the selected signal frequency is necessarily at least one of a rising segment and a falling segment by virtue of the relation of the selected signal frequency to the midline and the crankshaft phase angles). 

With respect to claim 3, Braun teaches the method according to claim 1, wherein the time interval of an individual segment of the plurality of segments is determined on the basis of a maximum and a minimum of the curve of the second pressure signal (it is understood that each of the segments of the selected signal frequency is necessarily in relation to a nearest maximum and a nearest minimum by virtue of the amplitude of the selected signal frequency determined in relation to the midline and the crankshaft phase angles). 

With respect to claim 4, Braun teaches the method according to claim 1, wherein an association of the at least one first feature with a concrete cylinder out of a plurality of cylinders of the production internal combustion engine takes place (as discussed by at least ¶ 0027, 0046 & 0074). 

With respect to claim 5, Braun teaches the method according to claim 1, wherein in step e), a selection takes place of a region of the second pressure signal that is located between two adjacent extreme values of the second pressure signal or between a maximum and a minimum of the curve, and wherein the region has a section of the curve of the second pressure signal located within the time interval (as discussed in detail above with respect to at least claim 1). 

With respect to claim 6, Braun teaches the method according to claim 5, wherein the section is approximated by a function (as discussed by at least ¶ 0027, 0045-0046, 0053 & 0074). 

With respect to claim 7, Braun teaches the method according to claim 6, wherein an amplitude between the adjacent maximum and the minimum is normalized, wherein the section comprises a section time interval in which the curve has at least a first value 50% of the normalized amplitude as a pressure value, wherein the section time interval is defined by a symmetric interval with respect to the normalized amplitude between the maximum and the adjacent minimum, wherein the section time interval comprises the curve of the second pressure signal between a second value 30% of the normalized amplitude of the pressure value and a third value 70% of the normalized amplitude of the pressure value, and wherein a greatest slope of the curve is assumed to be present in this section (as discussed in detail above with respect to claims 1 and 3, the amplitude of the selected signal frequency, which is defined within a section including a minimum and a maximum, is determined in relation to the midline and the crankshaft phase angles). 

With respect to claim 8, Braun teaches the method according to claim 7, wherein the approximation of the curve in the section is accomplished by the function that extends from the first value to the second value over the detected section time interval, wherein a crossing point of the function with the first value 50% of the normalized amplitude yields a concrete point in time, and wherein the point in time is used for determination of the actual intake camshaft phase position and the actual exhaust camshaft phase position according to step f) (as discussed in detail above with respect to claims 1 and 3, the amplitude of the selected signal frequency, which is defined within a section including a minimum and a maximum, is determined in relation to the midline and the crankshaft phase angles). 

With respect to claim 9, Braun teaches the method according to claim 1, wherein the at least one first feature determined in step e) comprises: at least the pressure value and the point in time of a maximum; the pressure value and the point in time of a minimum; an amplitude of the curve of the second pressure signal; a direction of the curve in the one of the segments; and/or a slope of the curve in a section of the one of the segments (as discussed in detail above with respect to claim 1; because the pressure value and the point in time of a maximum the pressure value and the point in time of a minimum, an amplitude of the curve of the second pressure signal, a direction of the curve in the segment, and a slope of the curve in a section of a segment are recited in the alternative, it is sufficient to address one of the claimed alternatives). 

With respect to claim 10, Braun teaches an internal combustion engine (1; apparent from at least Fig. 1 in view of at least ¶ 0003-0010) comprising: a crankshaft (9); the variable intake camshaft (23, 24; as discussed by at least ¶ 0010); the variable exhaust camshaft (33, 34; as discussed by at least ¶ 0010); the at least one piston (6) connectable to the crankshaft (apparent from at least Fig. 1); a cylinder (2) in which the piston carries out reciprocating motions (apparent from at least Fig. 1); an intake side (apparent from at least Fig. 1) through which at least air is adapted to be supplied to the cylinder through at least one intake valve (22) that is actuatable by the variable intake camshaft (apparent from at least Fig. 1); an exhaust side (apparent from at least Fig. 1) through which exhaust gas is adapted to be removed from the cylinder through at least one exhaust valve (32) that is actuatable by the variable exhaust camshaft (apparent from at least Fig. 1); at least one pressure sensor to sense pressure signals is arranged on the intake side or on the exhaust side (apparent from at least Fig. 1 in view of at least ¶ 0036 & 0061); and a control unit (50) that is adapted to perform the method according to claim 1 (as discussed in detail above with respect to claim 1). 

With respect to claim 11, Braun teaches the method according to claim 1, wherein, in step c), only parts of the second pressure signal are taken into account (as discussed in detail above with respect to claim 1).

With respect to claim 12, Braun teaches the method according to claim 1, wherein, in step c), less than an entirety of the second pressure signal is taken into account (as discussed in detail above with respect to claim 1).

With respect to claim 13, Braun teaches the method according to claim 1, wherein, in step e), the at least one first feature of the second pressure signal is individually determined in each of the plurality of segments (as discussed in detail above with respect to claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Braun in view of U.S. Patent Application Publication No. 2011/0093182 to Weber et al. (hereinafter: “Weber”).
With respect to claim 14, Braun teaches the method according to claim 1, wherein said processing the second pressure signal with the filtering comprises processing the second pressure signal as part of a Fourier transform (as discussed by at least ¶ 0027, 0035, 0045-0050, 0053, 0060-0066 & 0069-0075, a signal frequency, of a plurality of signal frequencies, is selected from the pressure oscillation signal in relation to a midline and crankshaft phase angles corresponding to a crankshaft phase angle signal and subjected to discrete Fourier transformation); however, Braun appears to lack a clear teaching as to whether said processing the second pressure signal with the filtering comprises processing the second pressure signal with a band pass filtering as part of a Fourier transform.
Weber teaches processing a pressure signal with a band-pass filter as part of a Fourier transform because the band-pass filter beneficially filters out (or removes) frequencies falling outside of a particular range (or bandwidth) (as discussed by at least ¶ 0049-0056).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Braun with the teachings of Weber, if even necessary, such that said processing the second pressure signal with the filtering comprises processing the second pressure signal with a band pass filtering as part of a Fourier transform to beneficially filter out (or remove) frequencies falling outside of a particular range (or bandwidth).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747